Exhibit 10.1

 

TIER REIT, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Name of the Grantee: [         ] (the “Grantee”)

Total number of Restricted Stock Units at 100% Attainment:  [         ] (the
“Target Award”)

Absolute TSR Target: [         ]

Index Relative TSR Target: [         ]

Peer Relative TSR Target: [         ]

Baseline Value: [         ]

Grant Effective Date: [         ], 20[     ]

 

RECITALS

 

A.                                    The Grantee is an employee of TIER
REIT, Inc. (the “Company”).

 

B.                                    Pursuant to the Company’s 2015 Equity
Incentive Plan (as may be amended and supplemented from time to time, the
“Plan”), the Company hereby grants to the Grantee the number of Restricted Stock
Units specified above, subject to the terms and conditions set forth herein. 
Each Restricted Stock Unit shall relate to one share of Common Stock of the
Company (each, a “Share”).  Unless otherwise indicated, capitalized terms used
herein but not defined shall have the meanings given to those terms in the Plan.

 

NOW, THEREFORE, the Company and the Grantee agree as follows:

 

1.                                      Grant of Restricted Stock Units.  The
Company hereby grants the Grantee the number of Restricted Stock Units specified
above (the “Award”), subject to the following terms and conditions and subject
to the provisions of the Plan.  The Plan is hereby incorporated herein by
reference as though set forth herein in its entirety.

 

2.                                      Restrictions on Transfer of Award.  This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any Shares issuable with respect to the Award
may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Section 3 of this Agreement and (ii) Shares have actually been issued to the
Grantee pursuant to Section 6 and in accordance with the terms of the Plan and
this Agreement.

 

3.                                      Vesting of Restricted Stock Units. 
Except as otherwise provided below, the restrictions and conditions of
Section 2(i) of this Agreement shall lapse as follows:

 

(i)                                     The Administrator shall determine during
the first 60 days following the end of the Performance Period the number of
Restricted Stock Units that shall vest on account of the Company’s Annualized
TSR Percentage in accordance with the following table:

 

--------------------------------------------------------------------------------


 

Annualized TSR Percentage

 

Percentage of
Absolute TSR Target Vested

 

 

 

 

 

Greater than or equal to [    ]%
but less than [    ]%

 

50

%

 

 

 

 

Greater than or equal to [    ]%
but less than [    ]%

 

100

%

 

 

 

 

Greater than or equal to [    ]%

 

200

%

 

In the event that the Annualized TSR Percentage shall fall between two levels in
the above table, linear interpolation shall be used to determine such number of
vested Restricted Stock Units.

 

(ii)                                  The Administrator shall determine during
the first 60 days following the end of the Performance Period the number of
Restricted Stock Units that shall vest on account of the Company’s Index
Relative TSR Return in accordance with the following table:

 

Index Relative TSR Return

 

Percentage of
Index Relative TSR Target Vested

 

 

 

 

 

[    ] Percentile or higher

 

50

%

 

 

 

 

[    ] Percentile or higher

 

100

%

 

 

 

 

[    ] Percentile or higher

 

200

%

 

In the event that the Index Relative TSR Return shall fall between two levels in
the above table, linear interpolation shall be used to determine such number of
vested Restricted Stock Units.

 

(iii)                               The Administrator shall determine during the
first 60 days following the end of the Performance Period the number of
Restricted Stock Units that shall vest on account of the Company’s Peer Relative
TSR Return in accordance with the following table:

 

Peer Relative TSR Return

 

Percentage of
Peer Relative TSR Target Vested

 

 

 

 

 

[    ] Percentile or higher

 

50

%

 

 

 

 

[    ] Percentile or higher

 

100

%

 

 

 

 

[    ] Percentile or higher

 

200

%

 

In the event that the Peer Relative TSR Return shall fall between two levels in
the above table, linear interpolation shall be used to determine such number of
vested Restricted Stock Units.

 

2

--------------------------------------------------------------------------------


 

(iv)                              In the event that a Sale Event (as defined in
the Plan) occurs prior to the end of the Performance Period, the Grantee will be
deemed to have earned the number of Restricted Stock Units based on the
attainment level resulting from the Annualized TSR Percentage, Index Relative
TSR Return and Peer Relative TSR Return, each calculated from the first day of
the Performance Period through the end of the calendar month immediately
preceding the date of the Sale Event pursuant to Sections 3(i), 3(ii) and
3(iii) above, multiplied by (a) in the event such Sale Event is consummated
prior to the one-year anniversary of [           ], 20[     ], a fraction, the
numerator of which shall be the number of calendar days from [           ],
20[     ] to the date of the Sale Event and the denominator of which shall be
365, and (b) in the event such Sale Event is consummated on or after the
one-year anniversary of [           ], 20[     ], the number one.  All such
earned Restricted Stock Units shall become fully vested upon the consummation of
the Sale Event.  The foregoing treatment supersedes the treatment of performance
awards upon a Sale Event in the Grantee’s Employment Agreement.

 

4.                                      Adjustments.  Without duplication with
the provisions of Section 3 of the Plan, if (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or shares of
Common Stock of the Company or a transaction similar thereto, (ii) any stock
dividend, stock split, reverse stock split, stock combination, reclassification,
recapitalization, or other similar change in the capital structure of the
Company, or any distribution to holders of Stock other than ordinary cash
dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Administrator necessitates action by way of adjusting the terms
of this Award, then and in that event, the Administrator shall take such action
as shall be necessary in the discretion of the Administrator to maintain the
Grantee’s rights hereunder.

 

5.                                      Termination of Service.

 

(i)                                     Except as otherwise provided herein, if
the Grantee’s employment with the Company and its Subsidiaries terminates for
any reason prior to the satisfaction of the vesting conditions set forth in
Section 3, above, any Restricted Stock Units that have not vested as of such
date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.

 

(ii)                                  If the Grantee’s employment is terminated
by the Company for reasons other than Cause, the Grantee’s employment terminates
on account of death or Disability or the Grantee resigns for Good Reason prior
to the end of the Performance Period, subject to the effectiveness of a release
in favor of the Company (except in the case of death), the Administrator shall
determine the amount of Restricted Stock Units deemed earned based on the
Company’s Annualized TSR Percentage, Index Relative TSR Return and Peer Relative
TSR Return through the date the Grantee’s employment relationship with the
Company is terminated (the “Termination Date”), and the Grantee shall vest in
the greater of (x) the number of Restricted Stock Units underlying the Target
Award or (y) the number of Restricted Stock Units deemed earned based on the
Company’s Annualized TSR Percentage, Index Relative TSR Return and Peer Relative
TSR Return through the Termination Date, and if the Termination Date is prior to
the one-year anniversary of [            ], 20[     ], further multiplied by a
fraction,

 

3

--------------------------------------------------------------------------------


 

the numerator of which shall be the number of calendar days from the Grant
Effective Date to the Termination Date and the denominator of which shall be
365.

 

6.                                      Issuance of Shares; Forfeiture.  The
Company shall issue to the Grantee the number of Shares equal to the aggregate
number of Restricted Stock Units that have vested pursuant to Section 3 of this
Agreement within 30 days thereafter (such date of issuance, the “Issuance
Date”).  On the Issuance Date, the Company shall also issue to the Grantee a
number of Shares determined by multiplying the Dividend Shares by the number of
Shares issued to the Grantee pursuant to the first sentence of this Section 6.

 

7.                                      Defined Terms.  The following terms
shall have the following respective meanings:

 

(i)                                     “Absolute TSR Target” means one-third of
the Target Award, as indicated above.  Such Restricted Stock Units shall be
earned based on the Company’s Annualized TSR Percentage during the Performance
Period.

 

(ii)                                  “Annualized TSR Percentage” means the
compounded annual growth rate, expressed as a percentage (rounded down to the
nearest tenth of a percent (0.1%)), in the value per Share during the
Performance Period due to the appreciation in the price per Share and dividends
paid during such period, assuming dividends are reinvested.  Where “D” is the
amount of dividends paid to a shareholder of record with respect to one Share
during the Performance Period and N is the number of 12 month periods that have
elapsed between the first day of the Performance Period and the last day of the
Performance Period (which may not be a full integer if computed in connection
with a Sale Event or a termination of employment under Section 5(ii)) the
Annualized TSR Percentage is calculated as follows:

 

[g28931kki001.jpg]

 

(iii)                               “Baseline Value” for each of the Company,
the Peer Companies and the Index Companies, means the dollar amount representing
the Fair Market Value of one share of common stock of such company on
[         ], 20[     ].

 

(iv)                              “Cause” shall mean, unless otherwise provided
in an Employment Agreement between the Company and the Grantee, a determination
by the Administrator that the Grantee shall be dismissed as a result of (a) any
material breach by the Grantee of any agreement between the Grantee and the
Company; (b) the conviction of, indictment for or plea of nolo contendere by the
Grantee to a felony or a crime involving moral turpitude; or (c) any material
misconduct or willful and deliberate non-performance (other than by reason of
disability) by the Grantee of the Grantee’s duties to the Company.

 

(v)                                 “Disability” shall mean, unless otherwise
provided in an Employment Agreement between the Company and the Grantee, the
occurrence of an event which would entitle the Grantee to the payment of
disability income under the Company’s long-term disability plan.

 

4

--------------------------------------------------------------------------------


 

(vi)                              “Dividend Shares” means a number of Shares
equal to the sum of the quotients obtained by dividing each Performance Period
Dividend by the Fair Market Value of one Share of Stock on the date each such
Performance Period Dividend is paid.

 

(vii)                           “Employment Agreement” shall mean any applicable
agreement between the Grantee and the Company governing employment matters.

 

(viii)                        “Ending Share Value” means, for each of the
Company, the Peer Companies and the Index Companies, the average of the closing
price of one share of common stock of such company over the 20 consecutive
trading days ending on, and including the Valuation Date (or if such date is not
a trading day, the most recent trading day immediately preceding such date);
provided that if the Valuation Date is the date upon which a Sale Event occurs,
the Ending Share Value as of such date shall be equal to the fair value, as
determined by the Administrator, of the total consideration paid or payable in
the transaction resulting in the Sale Event for one Share, and if one of the 20
consecutive trading days is an ex-dividend date for the Company, or any of the
Peer Companies and the Index Companies, the Administrator shall make fair and
appropriate adjustments.

 

(ix)                              “Fair Market Value” means, as of any given
date, the fair market value of a security which shall be the closing sale price
reported for such security on the principal stock exchange or, if applicable,
any other national exchange on which the security is traded or admitted to
trading on such date on which a sale was reported.  If there are no market
quotations for such date, the determination shall be made by reference to the
last date preceding such date for which there are market quotations.

 

(x)                                 “Good Reason” shall mean, unless otherwise
provided in an Employment Agreement between the Company and the Grantee, a
determination by the Administrator of the occurrence of one of the following
events: (a) a material adverse change in the nature or scope of the Grantee’s
responsibilities, authorities, powers, functions or duties; (b) a material
reduction in the Grantee’s annual base salary except for across-the-board salary
reductions similarly affecting all or substantially all similarly-situated
employees; or (c) the relocation of the offices at which the Grantee is
principally employed to a location more than 50 miles from such offices.

 

(xi)                              “Index Companies” means the companies included
in the NAREIT Office Index (unweighted), but specifically excluding the Company,
throughout the Performance Period.

 

(xii)                           “Index Relative TSR Return” means the Company’s
Total Shareholder Return during the Performance Period relative to the Total
Shareholder Return of the Index Companies during the Performance Period. 
Relative Performance will be determined by ranking the Company and the Index
Companies from highest to lowest according to their respective Total Shareholder
Return.  After this ranking, the percentile performance of the Company relative
to the Index Companies will be determined as follows:

 

[g28931kki002.jpg]

 

5

--------------------------------------------------------------------------------


 

where:  “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.

 

“N” represents the number of Index Companies.

 

“R” represents the Company’s ranking among the Index  Companies.

 

(xiii)                        “Index Relative TSR Target” means one-third of the
Target Award, as indicated above.  Such Restricted Stock Units shall be earned
based on the Company’s Index Relative TSR Return during the Performance Period.

 

(xiv)                       “Peer Companies” means each of Brandywine Realty
Trust (BDN), Cousins Properties, Inc. (CUZ), Columbia Property Trust, Inc.
(CXP), Highwoods Properties, Inc. (HIW), Kilroy Realty Corp. (KRC), Mack Cali
Realty Corp. (CLI), Piedmont Office Realty Trust, Inc. (PDM), and Parkway
Properties, Inc. (PKY).

 

(xv)                          “Peer Relative TSR Return” means the Company’s
Total Shareholder Return during the Performance Period relative to the Total
Shareholder Return of the Peer Companies during the Performance Period. 
Relative Performance will be determined by ranking the Company and the Peer
Companies from highest to lowest according to their respective Total Shareholder
Return.  After this ranking, the percentile performance of the Company relative
to the Peer Companies will be determined as follows:

 

[g28931kki003.jpg]

 

where:  “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.

 

“N” represents the number of Peer Companies.

 

“R” represents the Company’s ranking among the Peer Companies.

 

(xvi)                       “Peer Relative TSR Target” means one-third of the
Target Award, as indicated above.  Such Restricted Stock Units shall be earned
based on the Company’s Peer Relative TSR Return during the Performance Period.

 

(xvii)                    “Performance Period” means the period commencing on
[         ], 20[     ] and concluding on the Valuation Date.

 

(xviii)                 “Performance Period Dividend” shall mean each dividend
or other distribution paid on one Share for which the record date occurred on or
after the first day of the Performance Period and prior to the Issuance Date for
the Performance Period (excluding dividends and distributions paid in the form
of additional Shares).

 

6

--------------------------------------------------------------------------------


 

(xix)                       “Total Shareholder Return” or “TSR” means for each
of the Company, the Index Companies and the Peer Companies, with respect to the
Performance Period, the total return (expressed as a percentage) that would have
been realized by a shareholder who (a) bought one share of common stock of such
company at the Baseline Value on the Grant Effective Date, (b) reinvested each
dividend and other distribution declared during the Performance Period with
respect to such share (and any other shares, or fractions thereof, previously
received upon reinvestment of dividends or other distributions or on account of
stock dividends), without deduction for any taxes with respect to such dividends
or other distributions or any charges in connection with such reinvestment, in
additional shares of common stock of such company at a price per share equal to
(i) the Fair Market Value on the trading day immediately preceding the
ex-dividend date for such dividend or other distribution less (ii) the amount of
such dividend or other distribution, and (c) sold such shares on the Valuation
Date at the Ending Share Value of such shares on the Valuation Date, without
deduction for any taxes with respect to any gain on such sale or any charges in
connection with such sale.  As set forth in, and pursuant to, Section 4 of this
Agreement, appropriate adjustments to the Total Shareholder Return shall be made
to take into account all stock dividends, stock splits, reverse stock splits and
the other events set forth in Section 4 for each of the Company, the Index
Companies, and the Peer Companies that occur during the Performance Period.

 

(xx)                          “Valuation Date” means the earlier of (a) [     ],
20[     ], or (b) the date upon which a Sale Event shall occur.

 

8.                                      Incorporation of Plan; Interpretation by
Administrator.  This Agreement is subject in all respects to the terms,
conditions, limitations and definitions contained in the Plan.  In the event of
any discrepancy or inconsistency between this Agreement and the Plan, the terms
and conditions of the Plan shall control.  The Administrator may make such
rules and regulations and establish such procedures for the administration of
this Agreement as it deems appropriate.

 

Without limiting the generality of the foregoing, the Administrator may
interpret the Plan and this Agreement, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the Administrator’s interpretation
shall not be entitled to deference on and after a Sale Event except to the
extent that such interpretations are made exclusively by members of the board of
directors of the Company or relevant committee, who are individuals who served
as members of such board or committee, as applicable, before the Sale Event and
take any other actions and make any other determinations or decisions that it
deems necessary or appropriate in connection with the Plan, this Agreement or
the administration or interpretation thereof.  In the event of any dispute or
disagreement as to interpretation of the Plan or this Agreement or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the Plan or this Agreement, the decision of the Administrator,
except as provided above, shall be final and binding upon all persons.

 

9.                                      Withholding and Taxes.  No later than
the date as of which an amount first becomes includible in the gross income of
the Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to the shares of Restricted Stock
granted hereunder, the Grantee will pay to the Company or, if appropriate, any
of its Subsidiaries, or make arrangements satisfactory to the Administrator
regarding the payment of,

 

7

--------------------------------------------------------------------------------


 

any United States federal, state or local or foreign taxes of any kind required
by law to be withheld with respect to such amount.  Notwithstanding the
foregoing, the Grantee’s required minimum tax withholding obligation shall be
satisfied by withholding a number of Shares with an aggregate Fair Market Value
equal to such minimum tax withholding obligation.

 

10.                               No Obligation to Continue Employment
Relationship.  Neither the Plan nor this Award confers upon the Grantee any
rights with respect to continued employment.

 

11.                               Amendment; Modification.  This Agreement may
only be modified or amended in a writing signed by the parties hereto, provided
that the Grantee acknowledges that the Plan may be amended or discontinued in
accordance with Section 19 thereof and that this Agreement may be amended or
canceled by the Administrator, on behalf of the Company, for the purpose of
satisfying changes in law or for any other lawful purpose, so long as no such
action shall adversely affect the Grantee’s rights under this Agreement without
the Grantee’s written consent.  No promises, assurances, commitments,
agreements, undertakings or representations, whether oral, written, electronic
or otherwise, and whether express or implied, with respect to the subject matter
hereof, have been made by the parties which are not set forth expressly in this
Agreement.  The failure of the Grantee or the Company to insist upon strict
compliance with any provision of this Agreement, or to assert any right the
Grantee or the Company, respectively, may have under this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.

 

12.                               Complete Agreement.  This Agreement (together
with those agreements and documents expressly referred to herein, for the
purposes referred to herein) embodies the complete and entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersede any and all prior promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, which may relate to the subject matter hereof in
any way.

 

13.                               No Limit on Other Compensation Arrangements. 
Nothing contained in this Agreement shall preclude the Company from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

 

14.                               Severability.  If any term or provision of
this Agreement is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction or under any applicable law, rule or
regulation, then such provision shall be construed or deemed amended to conform
to applicable law (or if such provision cannot be so construed or deemed amended
without materially altering the purpose or intent of this Agreement and the
grant of shares of Restricted Stock hereunder, such provision shall be stricken
as to such jurisdiction and the remainder of this Agreement and the award
hereunder shall remain in full force and effect).

 

15.                               Law Governing.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH

 

8

--------------------------------------------------------------------------------


 

COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF TEXAS.

 

16.                               Headings.  Section, paragraph and other
headings and captions are provided solely as a convenience to facilitate
reference.  Such headings and captions shall not be deemed in any way material
or relevant to the construction, meaning or interpretation of this Agreement or
any term or provision hereof.

 

17.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

18.                               Counterparts.  This Agreement may be executed
in two or more separate counterparts, each of which shall be an original, and
all of which together shall constitute one and the same agreement.

 

19.                               Successors and Assigns.  The rights and
obligations created hereunder shall be binding on the Grantee and his heirs and
legal representatives and on the successors and assigns of the Company.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award to be executed on the
[             ] day of [        ], 201[  ].

 

 

TIER REIT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Grantee

 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

10

--------------------------------------------------------------------------------